NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                          JAN 28 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

LEOPOLDO CARDENAS,                               No. 12-35997

                Plaintiff - Appellant,           D.C. No. 2:11-cv-05117-TOR

  v.
                                                 MEMORANDUM*
MAGGIE MILLER-STOUT; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Eastern District of Washington
                      Thomas O. Rice, District Judge, Presiding

                              Submitted January 21, 2014**

Before:         CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Washington state prisoner Leopoldo Cardenas appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action alleging due process

and retaliation claims as barred under the statute of limitations. We have



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Azer v. Connell, 306
F.3d 930, 936 (9th Cir. 2002), and we affirm.

      The district court properly dismissed Cardenas’s due process claim as

untimely because it was filed more three years after Cardenas received notice that

the disciplinary infraction underlying his claim had been expunged. See Bagley v.

CMC Real Estate Corp., 923 F.2d 758, 760 (9th Cir. 1991) (limitations period for

§ 1983 action is three years under Washington state law; claim accrues when

plaintiff “knows or has reason to know of the injury which is the basis of the

action”); see also Heck v. Humphrey, 512 U.S. 477, 486-87, 489 (1994) (§ 1983

claim arising from an allegedly unconstitutional conviction or sentence accrues

when the “conviction or sentence is reversed, expunged, invalidated, or impugned

by the grant of a writ of habeas corpus”).

      The district court properly dismissed Cardenas’s retaliation claim as

untimely because it was filed more than three years after the allegedly retaliatory

denial of Cardenas’s request for restoration of previously-lost good time credits.

See Bagley, 923 F.2d at 760. Moreover, Cardenas’s retaliation claim was never

barred by Heck because a favorable resolution on the claim would not necessarily

implicate the validity of the previous infraction or accompanying revocation of

good time credits. See Nonnette v. Small, 316 F.3d 872, 875 (9th Cir. 2002) (Heck


                                             2                                   12-35997
only bars a claim arising from an unconstitutional deprivation of good time credits

if the alleged constitutional violation would necessarily imply the invalidity of the

deprivation of good time credits).

      Cardenas’s contentions regarding the delayed accrual of his claims based on

various theories, and the tolling of his claims based on a Washington state notice of

claim provision, are unpersuasive.

      AFFIRMED.




                                           3                                    12-35997